United States Court of Appeals
              For the Eighth Circuit
          ___________________________

                  No. 18-1463
          ___________________________

             Armando Romero-Soriano

              lllllllllllllllllllllPetitioner

                            v.

William P. Barr, Attorney General of the United States

             lllllllllllllllllllllRespondent
          ___________________________

                  No. 18-2155
          ___________________________

              Armando Romero-Soriano

              lllllllllllllllllllllPetitioner

                            v.

William P. Barr, Attorney General of the United States

             lllllllllllllllllllllRespondent
                      ____________

        Petition for Review of an Order of the
            Board of Immigration Appeals
                     ____________
                              Submitted: April 2, 2019
                                Filed: April 5, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       In these consolidated matters, Salvadoran citizen Armando Romero-Soriano
petitions for review of (1) an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the decision of an immigration judge (IJ), which denied
him statutory withholding of removal and relief under the Convention Against
Torture (CAT) (No. 18-1463); and (2) an order of the BIA denying his motion to
reopen proceedings (No. 18-2155).

       Our review of the record leads us to conclude that–contrary to the assertion in
his petition–Romero-Soriano was afforded sufficient due process before the agency,
and he has not established any fundamental procedural error. See Alva-Arellano v.
Lynch, 811 F.3d 1064, 1066 (8th Cir. 2016) (standard of review and burden of proof).
We also conclude the BIA did not abuse its discretion in determining that Romero-
Soriano was ineligible for withholding of removal because he had been convicted of
at least one particularly serious crime and was a danger to the community. See 8
U.S.C. § 1231(b)(3)(B)(ii) (alien is not eligible for statutory withholding of removal
if Attorney General decides that alien, having been convicted by final judgment of
particularly serious crime, is danger to community); 8 C.F.R. § 1208.16(d)(2) (same,
for withholding of removal under the CAT); Arbid v. Holder, 700 F.3d 379, 383 (9th
Cir. 2012) (standard of review); see also Guerrero v. Whitaker, 908 F.3d 541, 543
(9th Cir. 2018) (categories of particularly serious crimes include aggravated felonies
carrying an aggregate term of at least 5 years in prison, and all other crimes


                                         -2-
determined to be particularly serious based on a fact-specific inquiry); Tian v. Holder,
576 F.3d 890, 896-97 (8th Cir. 2009) (setting forth factors to be considered in
determining whether crime was particularly serious). We find no merit to Romero-
Soriano’s contention that the “particularly serious crime” provision is
unconstitutionally vague. See Guerrero, 908 F.3d at 545 (rejecting argument based
on Johnson v. United States, 135 S. Ct. 2551 (2015) and Sessions v. Dimaya, 138 S.
Ct. 1204 (2018), that the particularly serious crime provision is not unconstitutionally
vague on its face; analysis under the statute requires assessment of what the alien
“actually did,” and applies “only to real-world facts”).

       We also find no error in the decision to deny Romero-Soriano’s claim for
deferred removal under the CAT, as a reasonable factfinder could conclude that there
was insufficient evidence of a likelihood of torture and that Romero-Soriano failed
to establish government acquiescence. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1);
Garcia-Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016) (decisions are reviewed
to determine if they are supported by substantial evidence and are reversed only if
petitioner shows evidence was so compelling that no reasonable factfinder could fail
to find in his favor); Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014)
(government was not wilfully blind to violence where steps had been taken to combat
the type of violence petitioner alleged); cf. Ramirez-Peyro v. Holder, 574 F.3d 893,
899 (8th Cir. 2009) (distinguishing case involving widespread participation by police
in harmful actions, and the government’s general knowledge of the activity, from
cases where a government is merely unable to control third-party torturers). Finally,
we find no abuse of discretion in the BIA’s denial of Romero-Soriano’s motion to
reopen. See Vargas v. Holder, 567 F.3d 387, 391 (8th Cir. 2009) (standard of
review).

      The petitions for review are denied. See 8th Cir. R. 47B.
                       ______________________________



                                          -3-